
	

113 HR 514 IH: Donate for Disaster Relief Act of 2013
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 514
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals to designate overpayments of income tax for disaster
		  relief.
	
	
		1.Short titleThis Act may be cited as the
			 Donate for Disaster Relief Act of
			 2013.
		2.Designation of
			 overpayments for disaster relief
			(a)In
			 GeneralSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new part:
				
					IXDesignation of
				overpayments for disaster relief
						
							Sec. 6098. Designation of overpayments for disaster
				  relief.
						
						6098.Designation of
				overpayments for disaster relief
							(a)In
				generalEvery individual,
				with respect to the taxpayer’s return for the taxable year of the tax imposed
				by chapter 1, may designate that a specified portion (not less than $1) of any
				overpayment of such tax be paid over to the Disaster Relief Fund.
							(b)Manner and Time
				of DesignationA designation under subsection (a) may be made
				with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after such time of filing) specified in regulations prescribed by the
				Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time of filing the
				return of the tax imposed by chapter 1 for such taxable year, such designation
				shall be made either on the first page of the return or on the page bearing the
				taxpayer's signature.(c)Overpayments
				treated as refundedFor
				purposes of this title, any portion of an overpayment of tax designated under
				subsection (a) shall be treated as—
								(1)being refunded to
				the taxpayer as of the last date prescribed for filing the return of tax
				imposed by chapter 1 (determined without regard to extensions) or, if later,
				the date the return is filed, and
								(2)a contribution
				made by such taxpayer on such date to the United
				States.
								.
			(b)Disaster relief
			 fundSubchapter A of chapter
			 98 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new section:
				
					9512.Disaster
				relief fund
						(a)Creation of
				trust fundThere is
				established in the Treasury of the United States a trust fund to be known as
				the Disaster Relief Fund, consisting of such amounts as may be
				appropriated or credited to such fund as provided in this section or section
				9602(b).
						(b)Transfers to
				trust fundThere are hereby appropriated to the Disaster Relief
				Fund amounts equivalent to the amounts designated under section 6098.
						(c)ExpendituresAmounts in the Disaster Relief Fund shall
				be available, as provided in appropriation Acts, to supplement funds
				appropriated for disaster relief provided for major disasters declared pursuant
				to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
				U.S.C. 5121 et
				seq.).
						.
			(c)Clerical
			 Amendments
				(1)The table of parts
			 for subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
					
						IXDesignation of
				overpayments for disaster
				relief
						.
				(2)The table of sections for subchapter A of
			 chapter 98 of such Code is amended by adding at the end the following new
			 item:
					
						Sec. 9512. Disaster relief
				fund.
					
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
